Case
 Case1:17-cv-00289-JMS-MJD
      1:15-cv-01874-SEB-MPB Document
                             Document218-3 Filed11/09/18
                                      159 Filed  03/26/19 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:4106
                                                                                   2857




                                           IN THE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   TENNEIL SELNER, on her own behalf and on
                                       )
   behalf of a class of those similarly situated,
                                       )
                                       )
                           Plaintiff,  )
                                       )
                    v.                 )                    No. 1:15-cv-01874-SEB-MPB
                                       )
   SECRETARY OF THE INDIANA FAMILY     )
   AND SOCIAL SERVICES ADMINISTRATION, )
   in her official capacity,           )
                                       )
                           Defendant.  )

                       ORDER CERTIFYING CAUSE AS CLASS ACTION

          The plaintiff having filed her Second Renewed Motion for Class Certification (Dkt. 143),

   and the parties having subsequently filed their Stipulation to Class Certification (“Stipulation”),

   and the Court having read and reviewed the same and being duly advised, the Court now finds that

   said Stipulation should be APPROVED and that this cause should be certified as a class action

   pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure.

          IT IS THEREFORE ORDERED that this cause is hereby certified as a class action

   pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure.

          IT IS FURTHER ORDERED that the certified class is hereby defined as follows:

          Any and all adult Medicaid recipients in Indiana, current and future, with a
          diagnosis of chronic Hepatitis C, genotype 1, who have been prescribed one of the
          direct-acting antiviral medications enumerated in the 2016 Policy or 2018 Policy,
          by or in consultation with an Infectious Disease or GI specialist, but do not meet
          the medical requirements of such policy to receive Medicaid reimbursement for
          that prescribed medication.

   The “2016 Policy” refers to the document attached to the parties’ Stipulation to Class Certification

   as Exhibit 1 and the “2018 Policy” refers to the document attached to the parties’ Stipulation to

                                                    1
Case
 Case1:17-cv-00289-JMS-MJD
      1:15-cv-01874-SEB-MPB Document
                             Document218-3 Filed11/09/18
                                      159 Filed  03/26/19 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:4107
                                                                                   2858




   Class Certification as Exhibit 2.

          IT IS FURTHER ORDERED that Gavin M. Rose and Kenneth J. Falk of the ACLU of

   Indiana are hereby appointed as class counsel pursuant to Rule 23(g) of the Federal Rules of Civil

   Procedure.

          SO ORDERED.



           11/9/2018
   ________________________                        _______________________________
   Date                                                SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




   Distribution: All ECF-registered counsel of record




                                                   2
